DETAILED ACTION
The present application is being examined under the AIA  first inventor to file provisions. This communication is in response to Applicant’s communications filed on 7/27/2022. Amendments to claims 1, 13 and 21 have been entered. Claims 1-21 are pending in this application.
Response to Arguments
Applicant’s arguments, see the Remarks, filed 7/27/2022, with respect to the objections of claims 1, 13 and 21 have been fully considered and are persuasive.  The objections of claims 1, 13 and 21 have been withdrawn.
Applicant’s arguments and filing of a Terminal Disclaimer, see the Remarks, filed 7/27/2022, with respect to the Double Patenting rejection of claims 1-21 have been fully considered and are persuasive.  The Double Patenting rejection of claims 1-21  has been withdrawn. 
Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 7/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Even though the claimed limitations are directed to the abstract idea of managing a collateralized loan, the claims overcome the 35 U.S.C. 101 rejection by providing significantly more under step 2B.  The claims, in combination and as a whole, include more than mere features or functions that are well-understood, routine and conventional in the relevant field.  For example, it is not routine or conventional in the relevant field (at least insofar as the art of record indicates) to “…iteratively training the artificial intelligence, using the training data set, to determine a route of travel for the mobile data collector to monitor the item of collateral based on the feedback data of outcomes of success; and an automated agent circuit structured to: cause the mobile data collector to follow the determined route of travel to monitor the item of collateral;…” as claimed in claims 1, 13 and 21.  Accordingly, the claims recite additional elements that amount to significantly more than the abstract idea and depart from what is routine and conventional in the art.
The closest prior art of record discloses:
 Voorhees et al, (US 2018/0218176): “The method includes creating, via a processor, a smart contract documenting a contractual relationship of at least two parties based on an exchange of an asset, monitoring an execution of the smart contract and a current value of the asset to yield a status, and managing the smart contract based on the status.”

Tatang et al. (US 7,904,381): “Systems, methods, and computer program products are provided for increasing the return from a pool of loans for a company involved in the guarantee and securitization of such loans. In one exemplary embodiment, a computer-implemented method comprises creating a plurality of sub-pools in which to place loans from the pool of loans; determining, using one or more processors, an external value assessment for one or more loans from the pool and an internal value assessment for the one or more loans; identifying a difference between the external and internal value assessments; and selecting a sub-pool from the plurality of sub-pools to place the one or more loans based upon the identified difference.”
	Even though, the prior art of record teaches the above mentioned features, the prior art of record fails to teach or suggest “…iteratively training the artificial intelligence, using the training data set, to determine a route of travel for the mobile data collector to monitor the item of collateral based on the feedback data of outcomes of success; and an automated agent circuit structured to: cause the mobile data collector to follow the determined route of travel to monitor the item of collateral;…”
For these reasons claims 1, 13 and 21 are deemed to be allowable over the prior art of record and claims 2-12 and 14-20 are allowed by virtue of dependency on an allowed claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Bridges whose telephone number is (571) 270-5451. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only. For more information about the PMR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        9/3/2022